J-S27015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHALIL WALKER                              :
                                               :
                       Appellant               :   No. 3103 EDA 2019

            Appeal from the PCRA Order Entered September 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002774-2015


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 09, 2020

        Appellant, Khalil Walker, appeals pro se from the order denying his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. We affirm.

        The PCRA court set forth the underlying facts of this matter as follows:

               On September 30, 2013, at approximately 3:47 am., police
        officers responded to 1900 South 55th Street on report of an
        explosion. N.T. 04/26/2016 at 53. Upon arrival, the first
        responders observed a 2009 Nissan Maxima fully engulfed in
        flames.     N.T. 04/26/2016 at 53-54.       After the fire was
        extinguished, police discovered the remains of Damien Bussey
        laying across the rear seat, wrapped in plastic. Id. The victim
        was pronounced dead by a paramedic at 4:01 am. A post mortem
        examination was performed on the remains of Mr. Bussey by Dr.
        Gary Collins who concluded, with a reasonable degree of medical
        certainty, that the manner of death was homicide, and the cause
        of death was blunt force trauma to the head and body. N.T.
        04/26/2016 at 52-53. In addition, a Philadelphia Fire Marshall
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S27015-20


      concluded, within a reasonable degree of scientific certainty, that
      the fire in the Nissan Maxima was arson. N.T. 04/26/2016 at 63.

            On October 1, 2013, with the assistance and permission of
      Mr. Bussey’s family, members of the Homicide Unit gained access
      to the victim’s apartment located at 3600 Conshohocken Avenue
      Apt. 316A. N.T. 04/26/2016 at 57. Upon entry, the detectives
      observed that the apartment was ransacked. N.T. 04/26/2016
      at 60-61. As a result, the victim’s apartment was declared a crime
      scene and a criminal investigation was commenced. During the
      investigation, members of the Homicide Unit obtained video
      footage from the cameras surveying the lobby and the exterior of
      the victim’s apartment building. N.T. 04/26/2016 at 57. The
      surveillance video footage showed the victim leaving his
      apartment on September 29, 2013, at approximately 3:40 pm.
      He never returned. Id. On the other hand, the surveillance video
      footage did show, on September 29, 2013, at 11:31 pm., three
      (3) black men entering the apartment complex through the front
      door concealing their faces. On September 29, 2013, at 11:41
      pm., the same three (3) black men were shown exiting the front
      entrance of the apartment building carrying weighted plastic
      shopping bags. N.T. 04/26/2016 at 59-60.

            According to the factual predicate offered by the prosecutor,
      to which [Appellant] pled guilty, [Appellant] and his co-
      conspirators burglarized Damien Bussey’s apartment and killed
      him[.] N.T. 04/26/2016 at 62-63. In addition, [Appellant] and
      his co-conspirators set the remains of the victim on fire in the
      backseat of a Nissan Maxima. Id.

PCRA Court Opinion, 12/5/19, at 2-3.

      The PCRA court presented the following summary of the procedural

history of this case:

            On April 26, 2016, [Appellant] entered an open guilty plea
      before this court to third degree murder, robbery, burglary, arson,
      possession of an instrument of crime, and criminal conspiracy.
      N.T. 04/26/2016 at 70-72. In anticipation of the sentencing
      hearing, scheduled for June 27, 2016, this court ordered a pre-
      sentence report and mental health evaluation for [Appellant].
      N.T. 04/26/2016 at 72-71. However, on June 27, 2016, at
      [Appellant’s] request, the sentencing hearing was continued to

                                     -2-
J-S27015-20


      July 15, 2016. On July 14, 2016, [Appellant] filed a motion to
      withdraw his guilty plea, which the Commonwealth opposed. N.T.
      07/15/2016 at 6-13. As a result, this court held an evidentiary
      hearing on August 1, 2016. N.T. 08/01/2016. On September 27,
      2016, this court denied [Appellant’s] motion to withdraw the guilty
      plea and scheduled a sentencing hearing. On September 30,
      2016, this court sentenced [Appellant] to an aggregate term of
      not less than thirty (30) years and not more than sixty (60) years
      of state incarceration. N.T. 09/30/2016 at 33-35.

            [Appellant] filed a notice of appeal on October 20, 2016.
      The Superior Court affirmed [Appellant’s] judgment of sentence
      on June 25, 2018. [Commonwealth v. Walker, 193 A.3d 1099,
      3458 EDA 2016 (Pa. Super. filed June 25, 2018) (unpublished
      memorandum).]

             On August 29, 2018, [Appellant] filed [the instant PCRA]
      petition. Earl G. Kauffman, Esquire, was appointed PCRA counsel
      on June 14, 2019. On August 12, 2019, PCRA counsel filed a no
      merit Finley letter, pursuant to Pennsylvania v. Finley, 481
      U.S. 551 (1987). After an independent review of the record, this
      court issued a notice of intent to dismiss the petition, pursuant to
      Pa.R.Crim.P. Rule 907, on August 16, 2019. [Appellant filed pro
      se objections to the Rule 907 notice on September 4, 2019.] On
      September 27, 2019, this court formally dismissed the PCRA
      petition and granted PCRA counsel’s motion to withdraw.

PCRA Court Opinion, 12/5/19, at 1-2.

      This timely appeal followed.      Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:

      1.   Whether PCRA Counsel & PCRA Court erred or abused
      discretion by dismissing the PCRA Petition without a hearing
      where, after using an incorrect standard of review, they find that
      the guilty plea is not invalid because Mr. Walker did not voice his
      displeasure with counsel’s performance & by pleading guilty he
      gave up any right to assert an alibi defense.

Appellant’s Brief at 4 (verbatim).


                                     -3-
J-S27015-20


       When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”     Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).     This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).    We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

       Before addressing the merits of Appellant’s issue, we must determine

whether the issue is properly before us. The PCRA court has asserted that the

issues raised in Appellant’s Pa.R.A.P. 1925(b) statement did not conform to

the requirements of Pa.R.A.P. 1925. As the PCRA court observes, Appellant’s

Pa.R.A.P. 1925(b) statement “was neither specific nor concise.” PCRA Court

Opinion, 12/5/19, at 3. Upon review, we are constrained to conclude that any

claims presented by Appellant are waived as too vague for the PCRA court to

address.1

____________________________________________


1 We acknowledge that Appellant is proceeding in this appeal without the
benefit of legal representation. However, Appellant is not entitled to any
particular advantage because he lacks legal training. “Although this Court is



                                           -4-
J-S27015-20


       A concise statement of errors complained of on appeal must be specific

enough for the trial court to identify and address the issues the appellant

wishes to raise on appeal. Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.

Super. 2006) (quoting Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa. Super.

2006)). Pennsylvania Rule of Appellate Procedure 1925 provides that a Rule

1925(b) statement “shall concisely identify each ruling or error that the

appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). “Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”              Pa.R.A.P. 1925(b)(4)(vii).   See also

Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa. Super. 2000) (stating

that “[a] claim which has not been raised before the trial court cannot be

raised for the first time on appeal”).

       This Court has considered the question of what constitutes a sufficient

Pa.R.A.P. 1925(b) statement on numerous occasions and has established that

“[an] appellant’s concise statement must properly specify the error to be

addressed on appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.

Super. 2011). “[T]he Rule 1925(b) statement must be specific enough for the

____________________________________________


willing to liberally construe materials filed by a pro se litigant, pro se status
confers no special benefit upon the appellant.” Commonwealth v. Adams,
882 A.2d 496, 498 (Pa. Super. 2005) (citing Commonwealth v. Lyons, 833
A.2d 245, 252 (Pa. Super. 2003)). See also Commonwealth v. Rivera, 685
A.2d 1011, 1013 (Pa. Super. 1996) (observing that pro se status does not
provide benefit to litigant or compel court to become counsel for a party).


                                           -5-
J-S27015-20


trial court to identify and address the issue an appellant wishes to raise on

appeal.” Id. (brackets, internal quotation marks, and citation omitted).

     The compulsory requirement of adhering to Pa.R.A.P. 1925 is captured

in the following excerpt from Kanter v. Epstein, 866 A.2d 394 (Pa. Super.

2004):

     In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (Pa.
     1999), the Pennsylvania Supreme Court specifically held that
     “from this date forward, in order to preserve their claims for
     appellate review, [a]ppellants must comply whenever the trial
     court orders them to file a Statement of Matters Complained of on
     Appeal pursuant to [Pennsylvania Rule of Appellate Procedure]
     1925.” Lord, 719 A.2d at 309. “Any issues not raised in a
     1925(b) statement will be deemed waived.” Id. This Court
     explained in Riley v. Foley, 783 A.2d 807, 813 (Pa. Super. 2001),
     that Rule 1925 is a crucial component of the appellate process
     because it allows the trial court to identify and focus on those
     issues the parties plan to raise on appeal. This Court has further
     explained that “a Concise Statement which is too vague to allow
     the court to identify the issues raised on appeal is the functional
     equivalent to no Concise Statement at all.” Commonwealth v.
     Dowling, 778 A.2d 683, 686-[6]87 (Pa. Super. 2001). “Even if
     the trial court correctly guesses the issues Appellants raise[] on
     appeal and writes an opinion pursuant to that supposition the
     issues [are] still waived.” Commonwealth v. Heggins, 809 A.2d
     908, 911 (Pa. Super. 2002).

Kanter, 866 A.2d at 400.

     Our law further makes clear that satisfaction of Pa.R.A.P. 1925 is not

simply a matter of filing any statement.    Rather, the statement must be

concise and sufficiently specific and coherent as to allow the trial court to

understand the specific allegation of error and offer a rebuttal.      These

requirements are evident in the following language from Dowling:




                                    -6-
J-S27015-20


      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant fails
      adequately to identify in a concise manner the issues sought to be
      pursued on appeal, the trial court is impeded in its preparation of
      a legal analysis which is pertinent to those issues.

      . . . While Lord and its progeny have generally involved situations
      where an appellant completely fails to mention an issue in his
      Concise Statement, for the reasons set forth above we conclude
      that Lord should also apply to Concise Statements which are so
      vague as to prevent the court from identifying the issue to be
      raised on appeal. In the instant case, [a]ppellant’s Concise
      Statement was not specific enough for the trial court to identify
      and address the issue [a]ppellant wished to raise on appeal. As
      such, the court did not address it. Because [a]ppellant’s vague
      Concise Statement has hampered appellate review, it is waived.

Dowling, 778 A.2d at 686-687 (citations and quotation marks omitted).

      Moreover, as we stated in Reeves:

      [t]here is a common sense obligation to give the trial court notice
      as to what the trial court should address in its Rule 1925(a)
      opinion. While there is a middle ground that [an appellant] must
      travel to avoid having a Rule 1925(b) statement so vague that the
      trial judge cannot ascertain what issues should be discussed in the
      Rule 1925(a) opinion or so verbose and lengthy that it frustrates
      the ability of the trial judge to hone in on the issues actually being
      presented to the appellate court, see Kanter v. Epstein, 866
      A.2d 394 (Pa. Super. 2004), that is not an onerous burden to place
      on [an appellant]. It only requires using a little common sense.

Reeves, 907 A.2d at 2-3.

      In essence, the purpose of requiring a concise statement of matters

complained of on appeal under Pa.R.A.P. 1925(b) is to allow the trial court to

discern the issues an appellant intends to pursue on appeal and to allow the

court to file an intelligent response to those issues in an opinion pursuant to

Rule 1925(a). Appellant’s Pa.R.A.P. 1925(b) statement fails in this regard.


                                      -7-
J-S27015-20


      Prior to addressing the merits of any claims, the PCRA court offered the

following comment regarding Appellant’s Pa.R.A.P. 1925(b) statement, which

informs our conclusion:

            [Appellant] filed a [Pa.R.A.P. 1925(b) statement], but …
      said statement did not conform to the requirements of Pa.R.A.P.
      1925(b).      Specifically, the [Pa.R.A.P. 1925(b) statement
      Appellant] filed was neither specific nor concise. Thus, this court
      is compelled to both restate and reorganize [Appellant’s Pa.R.A.P.
      1925(b) statement] in order to cogently address the issues raised
      on appeal.

PCRA Court Opinion, 12/5/19, at 3. The PCRA court went on to present and

address three issues it guessed Appellant attempted to present in his Pa.R.A.P.

1925(b) statement. Id. at 3.

      Our review of the certified record reflects that Appellant’s Pa.R.A.P.

1925(b) statement is nonspecific and fails to present any legal issues

thoughtfully and cogently. Indeed, this Pa.R.A.P. 1925(b) document rambles

on for four pages in a barely coherent fashion listing two allegations of error.

Due to the vague and generalized language in Appellant’s Pa.R.A.P. 1925(b)

statement, the PCRA court was compelled to guess at the legal issues that

Appellant sought to preserve and raise on appeal.       The ultimate result of

Appellant’s nebulous presentation is that any issues he wished to raise in this

appeal are lost in the midst of the rambling discourse laid out in his Pa.R.A.P.

1925(b) statement. Moreover, even if the PCRA court correctly guessed the

issues Appellant wanted to raise, and wrote its opinion pursuant to that

supposition, the issues are waived.    Kanter, 866 A.2d at 400.      Given the


                                      -8-
J-S27015-20


foregoing, we conclude that Appellant’s challenge to the PCRA court’s order

denying PCRA relief is waived. Therefore, we affirm the order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/20




                                    -9-